NUMBER 13-13-00526-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


HERMAN LEE KINDRED,                                                         Appellant,

                                          V.

THE STATE OF TEXAS,                                                         Appellee.


                     On appeal from the 24th District Court
                          of Jackson County, Texas.



                        ORDER ABATING APPEAL
             Before and Justices Garza, Benavides, and Perkes
                             Order Per Curiam

      This cause is before the Court on appellant’s motion for extension of time to file

the brief and appellant’s motion to bring to the Court’s attention that the record is

incomplete. Appellant is incarcerated and is proceeding pro se. Appellant’s motion for

extension of time states that the appellate record was made available to him on “DVD

disc” on April 1, 2014, but he does not have computer access to examine the record for
purposes of preparing his brief. Appellant is requesting an additional 90 days to file the

appellate brief in this cause. Appellant’s motion regarding the record asserts that the

reporter’s record omits relevant testimony from witness Ron White.

       We first note that these motions are seemingly inconsistent insofar as appellant

asserts that he lacks access to the record, and yet asserts that the record is incomplete

based on his inspection.

       Texas Rule of Appellate Procedure 34.6(e)(1) provides that inaccuracies in the

reporter’s record may be corrected by agreement of the parties or by the trial court. See

TEX. R. APP. P. 34.6 (e)(1), (2). Texas Rule of Appellate Procedure 34.6(e)(3) provides

that if a dispute arises after the reporter’s record has been filed in the appellate court, the

Court may submit the dispute to the trial court for resolution. See id. R. 34.6 (e)(3).

       We GRANT appellant’s motion regarding the record insofar as this appeal is

ABATED and the cause REMANDED to the trial court. Upon remand, the judge of the

trial court shall immediately cause notice to be given and conduct a hearing to determine

(1) whether inaccuracies exist in the reporter’s record, and if so, whether the parties can

agree to correct any of them without the court reporter’s recertification; and (2) to settle

the dispute if inaccuracies exist in the reporter’s record and the parties cannot agree on

whether or how to correct any of them. See Id. 34.6(e). Otherwise, the trial court shall

determine what steps are necessary to ensure the prompt preparation of a complete

reporter’s record and shall enter any orders required to avoid further delay and to preserve

the parties’ rights.




                                              2
       The trial court shall prepare and file its findings and orders and cause them to be

included in a supplemental clerk's record which should be submitted to the Clerk of this

Court within thirty days from the date of this order. Should the trial court require more

time to comply with the directions of this Court, it shall request an extension prior to the

expiration of this deadline.

       If the trial court determines that the reporter’s record is accurate, or is able to

correct any alleged inaccuracies, the trial court shall further ensure that appellant has the

opportunity to fully examine the appellate record. In this regard, the appellate record

includes a sealed document, Exhibit No. 1. The trial court is directed to determine

whether or not appellant has the right to review the sealed document and must take any

and all appropriate measures to protect the confidentiality of such document. The trial

court shall notify this Court as to the date upon which the appellate record was made

available to appellant.

       The Court GRANTS IN PART and DENIES IN PART appellant's motion for

extension of time to file the brief. This motion is GRANTED insofar as the Court will

extend appellant's deadline to file his brief. This motion is DENIED insofar as the Court

will not allow an extension of 90 days. Appellant is ORDERED to file his brief with this

Court within thirty (30) days from the day the appellate record is first made available to

him.

                                                         PER CURIAM

Do not publish. TEX. R. APP. P. 47.2(b).

Delivered and filed the
6th day of May, 2014.

                                             3
4